                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:19-CV-431-D


CHASE COLBORN,                                )
                                              )
                               Plaintiff,     )
                                              )
                   v.                         )              ORDER
                                              )
FOREST GOOD EATS, LLC                         )
d/b/a REAL MCCOYS,                            )
JOHN BENJAMIN THOMAS,                         )
and JONATHAN WISENBAKER,                      )
                                              )
                               Defendants. )


       On September 27, 2019, Chase Colborn ("Colborn" or "plaintiff'') filed a complaint against

Forest Good Eats, LLC, d/b/a "Real McCoys" ("FOE"), John Benjamin Thomas ("Thomas"), and

Jonathan Wisenbaker ("Wisenbaker''; collectively with FOE and Thomas, "defendants") alleging

violations of the Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 201, et ~ , and the North

Carolina Wage and Hour Act (''NCWHA"), N.C. Gen. Stat. § 95-25.1, et~ [D.E. 1]. On

December 11, 2019, defendants moved to dismiss [D.E. 15], and on December 16, 2019, defendants

moved to stay [D.E. 17]. On December 17, 2019, Colborn amended his complaint [D.E. 19] and

responded in opposition to defendants' motions [D.E. 20, 21]. On December 31, 2019, Colborn

moved to dismiss defendants' counterclaims [D.E. 24] and filed a memorandum in support [D.E.

25].

       On January 14, 2020, defendants answered the amended complaint and re-asserted their

counterclaims [D.E. 28]. Specifically, defendants allege four counterclaims under North Carolina

law: (1) tortious interference with contract, (2) breach of contract, (3) breach of implied duty. of

good faith and fair dealing, and (4) unfair and deceptive trade practices (a ''UDTPA" claim). See

id. On January 28, 2020, Colborn moved to dismiss defendants' counterclaims [D.E. 38] and filed



            Case 5:19-cv-00431-D Document 63 Filed 09/21/20 Page 1 of 15
a memorandum in support [D.E. 39]. On February 14, 2020, defendants responded in opposition

[D.E. 50] and moved to strike certain exhibits Colborn attached to his memorandum at docket en1ry

39, and for discovery [D.E. 46, 48]. On February 27, 2020, Colborn replied [D.E. 52]. On June 16,

2020, Magistrate Judge Jones issued a memorandum and recommendations ("M&R") [D.E. 62]. As

explained below, the court adopts the M&R and grants Colborn's motion to dismiss defendants'

counterclaims.

                                                   I.

       On August 26, 2018, Thomas and Wisenbaker started FGE, a restaurant in Wake Forest,

North Carolina. See [D.E. 28] 16. On the same date, FGE entered into a contract with Colborn for

Colborn to provide social media marketing including, inter ali~ managing FGE social media

accounts, coordinating events FGE hosted, making social media posts concerning events, specials,

and entertainment, and responding to customer communications. See id. Defendants referred _to

Colborn as the "Social Media Manager." Id. at 17. In this role, Colborn independently decided how

to perform the services under the contract. Accordingly, defendants gave Colborn the ability to

access FGE's social media accounts and website. See id. This contractual agreement was separate

and apart from Colborn's work for FGE as a bartender. See id.

       At some point between August 26, 2018, and October 3, 2018, Colborn recommended that

FGE hire his brother, Bryan Reynolds ("Reynolds"), to create, design, and host the FGE website.

See id. On October 3, 2018, FGE contracted with Reynolds to create and design FGE's website and

administer the site for an indefinite period of time. In return, FGE paid Reynolds $600.00. See id.

Reynolds designed the website to allow customers to place to-go food orders, to notify customers

about specials, events, the restaurant's location and contact information, and to provide information

concerning FGE's catering services. See id. at 18. As administrator ofFGE's website, Reynolds

could edit, change, publish, or unpublish the site. See id. at 18--19. "Unpublishing" a website

involves either removing a site from the internet, or blocking public access to the site. See id. at 19.

                                                   2

            Case 5:19-cv-00431-D Document 63 Filed 09/21/20 Page 2 of 15
Reynolds provided defendants with log-in information and limited access to the site, but defendants

could not unpublish the site. See id.

       On June 1, 2019, Colborn stopped working with FOE as a bartender and terminated the

contract concerning social media services. See id. Colborn demanded defendants pay him $1,375

for "booking f~s" related to entertainment he scheduled at FOE as the social media manager.

Defendants responded that they were not obligated to pay booking fees. Id. at 19-20.

       On June 11, 2019, the FOE website was unpublished. See id. at 20. Defendants asked

Reynolds about the site, and Reynolds responded that he was ''not in a position" _to continue hosting

the site unless defendants satisfied certain conditions, including paying Colborn' s requested booking

fees. Id. Defendants allege that Colborn instructed Reynolds to unpublish the FOE site until FOE

payed Colborn the booking fees.         See id. The FOE site that Reynold's designed remains

unpublished. See id. at 21.

       Defendants sought and hired another website developer. On July 2, 2019, the new developer

published a new website for FOE. See id. From June 11, 2019, to July 2, 2019, defendants did not

have an operational website. See id.

                                                 II.

                                                 A.

       In the M&R, Magistrate Jones recommended that the court: (1) deny as moot defendants'

motions to strike and for discovery [D.E. 32, 35]; (2) deny defendants' second motion to strike [D.E.

46] asto exhibits A, B, C, E, F-1, F-2, F-4, 0-1, andO-2, and grant the motion to strike as to exhibit

F-3; and(3) deny defendants' motion for discovery [D.E. 48]. See [D.E. 62]. Neither party objected

totheM&R.

       "The Federal Magistrates Act reql,lires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co.,416 F.3d 310, 315 (4th

                                                  3

            Case 5:19-cv-00431-D Document 63 Filed 09/21/20 Page 3 of 15
Cir. 2005) (alteration, emphasis, and quotation omitted); see 28 U.S.C. § 636(b)(1 ). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face ofthe record. Accordingly, the court adopts the conclusions in the M&R [D.E. 62].

       As for defendants' motions to dismiss and to stay Colborn' s original complaint [D.E. 15, 17]

and Colborn's motion to dismiss defendants' counterclaims [D.E. 24], "[t]he general rule ... is that

an amended pleading supersedes the original pleading, rendering the original pleading ofno effect."

Youngv. CityofMountRanier, 238 F.3d 567,573 (4th Cir. 2001); see Fawzyv. WauquiezBoats

SNC, 873 F.3d 451, 455 (4th Cir. 2017). More specifically, "because a properly filed amended

complaint supersedes the original one and becomes the operative complaint in the case, it renders

the original complaint ofno effect." Fawzy. 873 F.3d at 455 (quotation omitted); see Young. 238

F.3d at 572.

       On December 17, 2019, Colborn amended his complaint as of right. See [D.E. 19]; Fed. R.

Civ. P. 15(a)(l)(B). Thus, the original complaint is not operative, and the court dismisses as moot

defendants' motions to dismiss and to stay. SeeFawzy, 873 F.3dat455; Young, 238 F.3dat 572.

       After Colborn moved to dismiss defendants' counterclaims under Rule 12(b)(l), defendants

amended their answer as of right. See [D.E. 28]; Fed R. Civ. P. 15(a)(l)(B). Thus, defendants'

original answer is no longer operative, and the court dismisses as moot Colborn' s motion to dismiss

defendants' counterclaims. See Fantasy, Inc. v. Fogarty. 984 F.2d 1524, 1529 n.2 (9th Cir. 1993),

rev'd on other grounds, 510 U.S. 517 (1994); Maaco Franchisor SPV, Inc. v. Kennevan, LLC,

3:20-cv-149-MOC-DCK, 2020 WL 2926465, at *1 (W.D.N.C. June 3, 2020) (unpublished); cf.

Fawzy, 873 F.3d at 455; Young. 238 F.3d at 572.



                                                   4

            Case 5:19-cv-00431-D Document 63 Filed 09/21/20 Page 4 of 15
                                                  B.
         As for Colbom's remaining motion to dismiss defendants' counterclaims in the amended

answer, a motion to dismiss under Rule 12(b)(1) tests subject-matterjurisdiction, which is the court's

"statutory or constitutional power to adjudicate the case." Steel Co. v. Citizens for a Better Env't,

523 U.S. 83, 89 (1998) (emphasis omitted).             A federal court "m.ust determine that it has

subject-matter jurisdiction over [a claim] before it can pass on the merits of that [claim]."

Constantine v. Rectors and Visitors of George Mason Univ., 411 F.3d 474, 479-80 (4th Cir. 2005).

In making that determination, the court ''may consider evidence outside the pleadings without

converting the proceeding into one for ~nmmary judgment." Velasco v. Gov't oflndonesiD, 370 F .3d

392,398 (4th Cir. 2004); see Al Shimari v. CACI Premier Tech., Inc., 840 F.3d 147, 154 (4th Cir.

2016); In re KBR. Inc. v. Bum Pit Litig., 744 F.3d 326, 333 (4th Cir. 2015); Williams v. United

States, SO F.3d 299, 304 (4th Cir. 2005) (noting that ''the court may consider the evidence beyond

the scope of the pleadings to resolve factual disputes concerning jurisdiction."). If, however,

'jurisdictional facts are inextricably intertwined with those central to the merits, the court should

resolve the relevant factual disputes only after appropriate discovery." Kerns v. Williams, 585 F.3d

187, 193 (4th Cir. 2009); see Al Shimari, 840 F .3d at 154. As the parties asserting that this court has

subject-matter jurisdiction over the counterclaims, defendants must prove that subject-matter

jurisdiction exists. See, e.g.• Steel Co., 523 U.S. at 103--04; Evans v. B.F. Perkins Co., 166 F.3d

642, 647 (4th Cir. 1999); Goldstar (Panama) S.A. v. United States, 967 F.2d 965, 967-68 (4th Cir.

1992); Richmond, Fredericksburg & Potomac R.R. v. United States, 945 F.2d 765, 768 (4th Cir.

1991).

         The court does not have diversity or federal question jurisdiction over defendants' North

Carolinastate-lawcowiterclaims. Cf.28U.S.C. §§ 1331, 1332. Thus, thecourtmustassesswhether

the counterclaims are "compulsory'' or ''permissive." If permissive, the court must determine

whether the court has subject-matter jurisdiction over the counterclaims under 28 U .S.C. § 1367(a).

                                                   s
             Case 5:19-cv-00431-D Document 63 Filed 09/21/20 Page 5 of 15
See. e.g., Painterv. Harvey. 863 F.2d 329,331 (4th Cir. 1988). The Fourth Circuit requires that a

permissive counterclaim have its own "independent jurisdictional base." Id. In contrast, a

·compulsory counterclaim need not ~ve its own independent jurisdictional base. See id.; see also

Vaughan v. Recall Total Info. Mgmt., Inc., 217 F. App'x. 211, 223 n.18 (4th Cir. 2007) (per curiam.)

(unpublished); Peter Farrell Supercars, Inc. v. Monsm, 82 F. App'x. 293,298 (4th Cir. 2003) (per

curiam.) (unpublished). Accordingly, the court first determines whether the counterclaims are

compulsory or permissive.

        A compulsory counterclaim "arises out of the transaction or occurrence that is the subject

matter of the opposing party's claim." Fed. R. Civ. P. 13(a)(l)(A); see Painter, 863 F.2d at 332. A

permissive counterclaim is defined in the negative as "any claim that is not compulsory." Fed. R.

Civ. P. 13(b). The Fourth Circuit has identified four questions to ask to help determine whether a

counterclaim is compulsory:

        (1) Are the issues of fact and law raised in the claim and counterclaim largely the
        sam.e? (2) Would res judicata bar a subsequent suit on the party's counterclaim,
        absent the compulsory counterclaim rule? (3) Will substantially the sam.e evidence
        support or refute the claim as well as the counterclaim? and (4) Is there any logical
        relationship between the claim and counterclaim?

Painter, 863 F.2d at 331; see Equitrans, L.P. v. Moore, 725 F. App'x 221,224 (4th Cir. 2018) (per

curiam.) (unpublished); Q Int'l Courier, Inc. v. Smoak, 441 F.3d 214, 219 (4th Cir. 2006); Sue &

Sam. Mfg. Co. v. B-L-S Constr. Co., 538 F.2d 1048, 1051-53 (4th Cir. 1976). "[T]he resjudicata

test cannot be the controlling one." Painter, 863 F.3d at 333. These questions help focus the inquiry,

but the court ''need not answer all these questions in the affirmative for the counterclaim to be

compulsory." Id. at 331; see Moore, 725 F. App'x at 224. Rather, a court should interpret Rule 13

''tlexibl[y]" and·''realistic[ally]" to achieve Rule 13's purpose. Sue & Sam. Mfg. Co., 538 F.2d at

1051.

        The parties do not dispute the facts relevant to the jurisdictional analysis under Rule 12(b)(1 ).

Accordingly, the court resolves the jurisdictional question without discovery. See Al Shimari, 840

                                                    6

            Case 5:19-cv-00431-D Document 63 Filed 09/21/20 Page 6 of 15
F.3d at 1S4; Kerns, S8S F.3d at 193.

        Colborn argues that ''the only commonality'' between his claims and defendants'

counterclaims is ''the employer-employee relationship," which does not suffice to make defendants'

counterclaims compulsory. See [D.E. 39] 13; [D.E. S2] 7-12. In support, Colborn asserts that his

claims concern the hours he worked, what defendants paid him, and what defendants should have

paid him, while defendants' counterclaims concern events surrounding the unpublishing of their

website on June 11, 2018. See [D.E. S2] 7-12.

        Defendants respond that all four Painter factors support finding that their counterclaims are

compulsory. As for legal, factual, and evidentiary similarity, defendants assert that the parties must

prove ''the extent to which [Colborn] was an employee," that is, whether Colborn was a bona fide

employee or whether he was an employee and a contractor, for both claims and counterclaims.

See [D.E. SO] 8-9. As for res judica~ defendants argue that the claims and counterclaims ''rest on

evidence regarding [Colborn's] employment and/or contract status with" defendants, and that the

counterclaims ''would be lost'' if not brought in this suit. See id. at 9--10. As for the logical

relationship, defendants argue that both claims and counterclaims require the parties to prove

Colborn's employment status, and that resolving that question creates a logical nexus between the

· claims. See id at 10-11.

        The court examines the parties' arguments with respect to all four counterclaims, which all

arise under North Carolina law. As for defendants tortious interference with contract counterclaim,

a party must prove five elements to state a claim for tortious interference with contract: (1) a valid

contract between the plaintiff and a third-party that gives the plaintiff a contractual right against the

third-party, (2) the defendant knows ofthe contract, (3) the defendant intentionally induces the third-

party ''not to perform the contract," (4) the defendant acts without justification, and (S) the

defendant's conduct causes actual damages to the plaintiff. Krawiec v. Manly, 370 N.C. 602,

606---07, 811 S.E.2d S42, S46 (2018); see Embree Constr. Gtp. v. Rafcor, Inc., 330 N.C. 487,498,

                                                   7

            Case 5:19-cv-00431-D Document 63 Filed 09/21/20 Page 7 of 15
411 S.E.2d 916, 924 (1992); United Labs., Inc. v. Kuykendall, 322 N.C. 643, 661, 370 S.E.2d 375,

387 (1988).

        Defendants' tortious interference counterclaim focuses on FOE' s contract with Reynolds and

FOE's allegations concerning Colbom's actions to induce Reynolds to unpublish FOE's website.

See [D.E. 28] 21-23. The counterclaim is legally dissimilar to Colbom's FLSA and NCWHA

claims and requires no analysis ofColbom's employment status with FOE. Cf., e.g.• Trejo v. Ryman

Hospitality Props., Inc., 795 F.3d 442,446 (4th Cir. 2015); Powell v. P2Enters., LLC, 247N.C. App.

731, 733-34, 786 S.E.2d 798, 800 (2016). The counterclaim also is factually dissimilar. The

counterclaim concerns Colbom's alleged actions to induce Reynolds to .unpublish FOE's website.

In contrast, Colbom's FLSA and NCWHA claims concern the amount and types of work Colborn

performed, and what FOE paid him for that work. See Am. Comp!. [D.E. 19] ff 55-90. Thus, the

evidence to prove defendants' counterclaim is unrelated to the evidence required to demonstrate

Colbom's FLSA and NCWHA claims.

        Res judicata also is unlikely to bars the tortious interference claim in a subsequent suit

Under North Carolina law, the doctrine of res judicata bars parties from relitigating issues that the

parties raised or could have raised in a prior action:

        Where a second action or proceeding is between the same parties as the first action
        or proceeding, the judgment in the former action or proceeding is conclusive in the
        latter not only as to all matters actually litigated and determined, but also as to all
        matters which could properly have been litigated and determined in the form.er action
        or proceeding.

Kingv. Neese, 233 N.C. 132, 136, 63 S.E.2d 123, 126 (1951); see Fickleyv. Greystone Enters., Inc.,

140 N.C. App. 258,260, 536 S.E.2d 331, 333 (2000); Young v. Young, 21 N.C. App. 424,425,204

S.E.2d 711, 712 (1974) (collecting cases). "The essential elements of res judicata are (1) a final

judgment on the merits in a prior suit, (2) an identity of the cause of action in the prior suit and the

present suit, and (3) an identity ofparties or their privies in both suits." Pate v. North Carolina De_p't

ofTransp., 176 N.C. App. 530, 534-35, 626 S.E.2d 661, 665 (2006) (quotation omitted).

                                                    8

            Case 5:19-cv-00431-D Document 63 Filed 09/21/20 Page 8 of 15
         Here, the causes of action lack a common identity, and the nexus among the claims is weak.

Although the primary parties (i.e., Colborn and defendants) are parties to the claims and

counterclaim, several inferential leaps are required to connect Colborn' s alleged actions concerning

Reynolds and the website unpublishing to FGE' s wage practices. Alternatively, the res judicata

factor does not control the court's analysis, and the three other factors undercut finding defendants'

tortious interference claim to be compulsory. See Moore, 725 F. App'x at 224; Smoak, 441 F.3d at

219; Painter, 863 F.2d at 331; Sue &Sam Mfg. Co., 538 F.2d at 1051-53.

         In opposition, defendants cite Espinoza v. Mex-Am Cafe, LLC, No. 1:14CV30, 2015 WL

5431949, at *3 (M.D.N.C. Sept. 15,2015)(unpublished). In Espino~ the court held that plaintiff's

employment status-whether he was member/manager of the restaurant, or· merely an

employee-was critical to both plaintiff's FLSA claims and defendants' breach of contract and

conversion counterclaims. See id. at *2-3. Not so here. The court could find that Colborn was an

FGE employee and that he tortiously interfered with FGE's contract with Reynolds, and vice versa.

Thus, Espinoza offers defendants no comfort, and this court concludes that defendants' tortious

interference with contract counterclaim is not compulsory.

         As for defendants' breach of contract counterclaim, a breach of contract claim involves two

elements: (1) the existence of a valid contract and (2) breach of the terms of that contract. See ·

McLamb v. T.P. Inc., 173 N.C. App. 586, 588, 619 S.E.2d 577, 580 (2005); Poor v. Hill, 138 N.C.

App. 19, 26, 530 S.E.2d 838, 845 (2000).          A breach of a contract occurs where there is

"[n]on-performance[,] ... unless the person charged ... shows some valid reason which may excuse

the non-performance; and the burden of doing so rests upon him." Cater v. Barker, 172 N.C. App.

441, 447, 617 S.E.2d 113, 117 (2005),     aff'g, 360 N.C.   357, 625 S.E.2d 778 (2006) (quotation

omitted); see Abbington SPE, LLC v. U.S. Bank Nat'l Ass'!1, 352 F. Supp. 3d 508,517 (E.D.N.C.

2016),   aff'g, 698 F. App'x 750 (4th Cir.   2017) (per curiam) (unpublished); Michael Borovsky

Goldsmith LLC v. Jewelers Mut. Ins. Co., 359 F. Supp. 3d 306, 311 (E.D.N.C. 2019).

                                                  9

             Case 5:19-cv-00431-D Document 63 Filed 09/21/20 Page 9 of 15
       Defendants' breach ofcontract counterclaim.rests on a contractual relationship between FOE

and Colborn, and Colborn's alleged inducement of Reynolds to unpublish the site. See [D.E. 28]

23. This counterclaim lacks legal similarity to Colborn's FLSA and NCWHA claims. Cf.,

e.g., Trejo, 795 F.3d at 446; Powell, 247 N.C. App. at 733-34, 786 S.E.2d at 800. Although the

breach of contract counterclaim and Colborn's FLSA and NCWHA claims both generally concern

Colborn' s contractual relationship with FOE for social media services, the court need not decide

whether Colborn was an "employee" under either the FLSA or NCWHA to resolve defendants'

counterclaim. Even if the court had to decide whether Colborn was a FOE employee, that

connection alone does not suffice to render a counterclaim compulsory when no other factual or legal

connection exists. See, e.&,Ackerv. StatesMortg. Co.,No. 3:20-CV-00247-FDW-DCK, 2020 WL

4698809, at *6 (W.D.N..C. Aug. 13, 2020) (unpublished); Williams v. Long. 558 F. Supp. 2d 601,

604 (D. Md. 2008) (collecting cases). The claims also lack a factual similarity and require different

evidence. Colborn's claims focus on the work he performed, and what FOE paid him for that work.

In contrast, FOE's breach of contract counterclaim focuses on the nature of Colborn and FOE's

relationship concerning social media services, and whether Colborn' s actions on June 1 or June 11

constitute a breach. As for res judicata, although the issue ofwhether Colborn contracted with FOE

may be precluded, the claim likely is not. As discussed, the logical nexus is weak. Accordingly,

defendants' breach of contract counterclaim is not compulsory. See Moore, 725 F. App'x at 224;

Smoak, 441 F.3<1; at 219; Painter, 863 F.2d at 331; Sue & Sam Mfg. Co., 538 F.2d at 1051-53.

       In opposition, defendants cite several unpublished cases for the proposition that a

determination of plaintiff's employment status suffices to support a finding that the counterclaims

are compulsory. See Monsm 82 F. App'x at 295-96, 298; Whyte v. PP & 0, Inc., No.

WMN-13-2806, 2014 WL 1340194, at *1 (M.D.N.C. Apr. 2, 2014) (unpublished); Nammari v.

Gryphus Enters. LLC, No. 1:08CV134, 2008 WL 11512205, at *1 (E.D. Va. May 12, 2008)

(unpublished). The cited cases, however, are distinguishable. In the cited cases, the litigation ofthe

                                                 10

           Case 5:19-cv-00431-D Document 63 Filed 09/21/20 Page 10 of 15
claims and counterclaims hinged on resolving one core factual dispute. 1 In contrast to the cited

cases, the claims and counterclaims in Long required resolution of multiple, different factual

disputes. See Long. S58 F. Supp. 2d at 602---04; cf. Painter, 863 F.3d at 331 ("The claim and

counterclaim both involved witness testimony directed toward the same critical event."). So too

here. Colborn's claims require the court to determine Colborn's employment status with FGE

(which ended June 1, 2018), while defendants' counterclaims require the court to determine

Colborn's alleged role in unpublishing FGE's site on June 11, 2018, and the impact ofColborn's

actions on his alleged contract to provide media services. As discussed, that contract (i.e., the

contract at issue in defendants' breach ofcontract counterclaim) is separate and apart from Colborn' s

employment agreement with FGE concerning bartending duties. Accordingly, the court rejects

defendants' arguments, and holds that defendants' breach of contract counterclaim is not

compulsory.

       As for defendants' breach of implied duty of good faith and fair dealing counterclaim, "[i]n

every contract there is an implied covenant of good faith and fair dealing that neither party will do

anything which injures the right of the other to receive the benefits of the agreement." Williams v.

CraftDev.,LLC, 199N.C. App. S00, S06, 682 S.E.2d 719, 723 (2009) (quotation omitted); see also

Bicycle Transit Auth. v. Bell, 314 N.C. 219,228,333 S.E.2d 299, 30S (198S); Maglione v. Aegis

Fam. Health Ctrs., 168 N.C. App. 49, S6, 607 S.E.2d 286, 291 (200S). Defendants argue that the

contract at issue concerning this counterclaim is the alleged contract between FGE and Colborn for

media services. See [D.E. 28] 23-24. That contract, however, is the same contract at issue in

defendants' breach of contract counterclaim. Thus, defendants' arguments concerning this

       1
         In Nam.marl, the claims and counterclaims depended on whether the plaintiff truthfully
disclosed the nature of his termination from employment with defendant. See Nammari, 2008 WL
11S12200S, at* 1-2. In Whyte, the core dispute concerned whether plaintiffwas an employee under
the FLSA and state labor laws or an independent contractor. See Whyte, 2014 WL 1340194, at
*3-S. In Monsen, the claims and counterclaims centered on the defendant's work on the plaintiff's
car. See Monsen, 82, F. App'x at 29S-96, 298.

                                                 11

           Case 5:19-cv-00431-D Document 63 Filed 09/21/20 Page 11 of 15
counterclaim fail for the same reasons as defendants' breach of contract counterclaim. See Moore,

725 F. App'xat224; Smoak, 441 F.3dat219; Painter, 863 F.2d at 331; Sue & Sam.Mfg. Co., 538

F.2d at 1051-53. Accordingly, defendants' breach of implied duty of good faith and fair dealing

counterclaim is not compulsory.

       As for defendants' UDTPA counterclaim, a party must demonstrate that "(l) [the] defendant

committed an unfair or deceptive act or practice, (2) the action in question was in or affecting

commerce, and (3) the act proximately caused injury to the plaintiff." Dalton, 353 N .C. at 656, 548

S.E.2d at 711; see Bumpers v. Cmty. Bank ofN. Va., 367N.C. 81, 88, 747 S.E.2d 220,226 (2013);

Walker v. Fleetwood Homes ofN.C., Inc., 362 N.C. 63, 71-72, 653 S.E.2d 393, 399 (2007); Gray

v. North Carolina Ins. Underwriting Ass'n. 352 N.C. 61, 68, 529 S.E.2d 676, 681 (2000). Whether

an act or practice is unfair or deceptive is a question oflaw for the court. See Gray, 352 N.C. at 68,

529 S.E.2d at 681; CDI Con,. v. HCL Am., Inc., No. 5:17-CV-550-D, 2019 WL 1083775, at *5

(E.D.N.C. Mar. 7, 2019) (unpublished). A practice is deceptive "if it has the tendency to deceive."

Gray, 352N.C. at 68,529 S.E.2dat681; see Marshall v. Miller, 302N.C. 539,548,276 S.E.2d397,

403 (1981). A practice is unfair ''when it offends established public policy as well as when the

practice is immoral, unethical, oppressive, unscrupulous, or substantially injurious to customers."

Marshall, 302 N.C. at 548, 276 S.E.2d at 403.

       Defendants' UDTPA counterclaim concerns Colbom's alleged inducement of Roberts to

unpublish FGE's website. See [D.E. 28] 24-25. As discussed concerning defendants' tortious.

interference counterclaim, the "critical event'' at issue in defendants' UDTPA counterclaim (i.e.,

Colbom's actions concerning Roberts) is distinct from the event critical to Colbom's FLSA and

NCWHA claims (i.e., his employment status with FGE). Accordingly, defendants' UDTPA

counterclaim is not compulsory. See Moore, 725 F. App'x at 224; Smoak, 441 F .3d at 219; Painter,

863 F.2d at 331; Sue & Same Mfg. Co., 538 F.2d at 1051-53.




                                                 12

           Case 5:19-cv-00431-D Document 63 Filed 09/21/20 Page 12 of 15
                                                    C.
        Alternatively, defendants argue that, if the court finds defendants' counterclaims are

permissive, the court should exercise supplemental jurisdiction over the counterclaims under 28

U.S.C. § 1367(a). See [D.E. SO] 11-12. In support, defendants argue that the counterclaims "arise

out the same 1ransaction or occurrence, namely [Colbom's] status as an employee and/or contractor

and his alleged employment and separation_thereofwith" defendants. Id. at 11. Defendants also note

that their alleged contractual relationship with Colborn overlaps temporally with Colbom's wage

claims. See id. at 12.

        Under section 1367(a), a district court "shall have supplemental jurisdiction over all other

claims that are so related to claims in the action within such original jurisdiction that [it] form[ s] part

of the same case or controversy under Article ill of the United States Constitution," subject to

exceptions in subsections (b) and (c). 28 U.S.C. § 1367(a). "[B]efore Congress enacted 28 U.S.C.

§ 1367 in 1990, the Fourth Circuit held that federal courts did not have jurisdiction over permissive

counterclaims absent an independent basis for federal subject-matterjurisdiction." O'Fay, 2010 WL

9478988, at •s; see Painter, 863 F.2d 331-32; Sue & Sam.Mfg. Co., 538 F.2dat 1051. Within the

Fourth Circuit, district courts continue to recognize this principle as binding even after section

1367's enactment. See,~ Suarez v. Camden Prop. Trust, No. S:18-CV-455-D, 2020 WL

5371916, at •4-5 (E.D.N.C. Sept. 8, 2020) (unpublished); Carroll v. Dan Rainville & Assocs. Inc.,

No. SAG-17-849, 2017 WL 4777706, at *2-4 (D. Md. Oct. 23, 2017) (unpublished); CSR, Inc. v.

Foster-Bey. No. 1:16cv1227 (JCC/IDD), 2017 WL 1929439, at •3 (E.D. Va. May 10, 2017)

(unpublished);Ginwrightv.ExeterFin.Corp.,No.TDC-16-0565,2016WLS867443,at•2(D.Md.

Oct. 6, 2016) (unpublished) (collecting cases); Moskovvitz v. Jacobson Holman PLLC, No. l:15-

CV-336, 2015 WL 4255100, at •3 (E.D. Va. July 13, 2015) (unpublished); Williams v. Long. 558

F. Supp. 2d 601,603 (D. Md. 2008); BidZirk, LLC v. Smith, No. 6:06-109-HMH-WMC, 2006 WL

3242333,at*2(D.S.C.Nov. 7,2006)(unpublished);Harrisonv.Grass,304F.Supp.2d710, 712-13

                                                    13

            Case 5:19-cv-00431-D Document 63 Filed 09/21/20 Page 13 of 15
(D. Md. 2004); Carbon Fuel Co. v. USX Corp .• 867 F. Supp. 414, 416--17 (S.D. W. Va 1994). But

see Sweeney v. Pennsylvania Nat'l. Mut. Cas. Ins. Co., 1:05CV00931, 2006 WL 8447919, *1-2

(M.D.N.C. July 11, 2006) (unpublished).

       The court recognizes that the First, Second, and Seventh Circuits have held that a court's

supplemental jurisdiction under section 1367 extends to Article ID' s "cases and controversies" limit.

SeeGlobalNAPs,Jnc. v. VerizonNewEngland,Jnc.,603 F.3d 71, 76(1stCir. 2010);Jonesv.Ford

Motor Credit Co., 358 F.3d 205, 212-15 (2d Cir. 2004); Channell v. Citicorp Nat'l Servs., Inc., 89

F.3d 379, 384-86 (7th Cir. 1996); cf. Ambromovage v. United Mine Workers ofAm., 726 F.2d 972,

990 (3d Cir. 1984).2 A leading federal courts treatise also endorses this view. See 13D Charles Alan

Wright, Arthur R. Miller, Edward H. Cooper, & Richard D. Freer, Federal Practice and Procedure

§ 3567.1 (3d ed. 2008). Nonetheless, the court also recognizes that th.ere is more than a colorable

argument to the contrary based on the theory that section 1367 "codified" existing common law

doctrines· of pendent and ancillary jurisdiction ''under a common heading" of supplemental

jurisdiction. City of Chicago v. Int'l Coll. of Surgeons, 522 U.S. 156, 165 (1997); Ginwright, 2016

WL 5867443, at *2.

       The Fourth Circuit has not examined its holdings in Painter and Sue & Sam Mfg. Co. in a

published opinion after Congress enacted section 1367 and has continued to apply the precedent in


       2
          The Third Circuit abandoned the requirement that permissive counterclaims always require
an independent jurisdictional basis before Congress enacted the supplemental jurisdiction statute.
See Ambromavage. 726 F.2d at 990. Since Congress enacted 28 U.S.C. § 1367, the Third Circuit
has not addressed the compulsory-permissive distinction for purposes of analyzing federal subject-
matter jurisdiction, and district courts with.in the Third Circuit continue to disagree on whether an
independentjurisdictional basis is required for permissive counterclaims. Compare Wilson v. Wings
OverHap_pyValleyMDF,LLC, No. 4:17-CV-00915, 2018 WL437385, at *2-*5 (M.D. Pa Jan.16,,
2018)(unpublished) and Alpern v. Cavarocchi, No. ~8-3105, 1999 WL 257695, at        •9--• 11 (E.D. Pa
Apr. 28, 1999) (unpublished) (requiring no independent basis for permissive counterclaims ifsection
1367(a) is satisfied) with Stewartv. Lamar Adver. ofPennLLC, No. 03-2914, 2004 WL 90078, at
•1, •3 (E.D. Pa Jan. 14, 2004) (unpublished) (requiring independent jurisdictional basis) and S.
Megga Telecomms. Ltd. v. Lucent Techs., Inc., No. 96-357-SLR, 1997 WL 86413, at •9 (D. Del.
Feb. 14, 1997) (unpublished) (same).

                                                 14

           Case 5:19-cv-00431-D Document 63 Filed 09/21/20 Page 14 of 15
unpublished cases. See,~ Ginwright, 2016 WL 5867443, at *2; cf. Vaughan, 217 F. App'x. at

218 n.18; Monsen, 82 F. App'x. at 298; Sbanaghan v. Cahill, 58 F.3d 1()6, 109-10 (4th Cir. 1995).

It is the Fourth Circuit, not this court, that bas the power to abrogate Fourth Circuit precedent. See,

~    United States v. Middleton, 883 F.3d 485,491 (4th Cir. 2018) ("Prior decisions of a panel of

the court are binding ... unless and until overturned en bane."); Colby v. J.C. Penney Co., 811 F.2d

1119, 1123 (7th Cir. 1987) ("[T]he decisions of a superior court in a unitary system bind the inferior

courts."); cf. Rodriguez de Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477,484 (1989) (''If a

precedent of this Court bas direct application in a case, yet appears to rest on reasons rejected in

some other line of decisions, the Court of Appeals should follow the case which directly controls,

leaving to this Court the prerogative of overrule its own decisions."). Accordingly, this court must

follow Painter and Sue & Sam Mfg. Co. Thus, defendants' counterclaims must have an independent

jurisdictional base for this court to exercise supplemental jurisdiction. Because defendants'

counterclaims lacks such a base, the court grants Colbom's motion to dismiss.

                                                 m.
       In sum, the court ADOPTS the M&R [D.E. 62], DENIES as moot plaintiff's first motion to

dismiss [D.E. 24], DENIES as moot defendants' motions to dismiss and to stay [D.E. 15, 17], and

GRANTS plaintiff's motion to dismiss defendants' counterclaims [D.E. 38] for lack of subject-

matter jurisdiction.

       SO ORDERED. This _IB day of September 2020.



                                                           J S C. DEVER ill
                                                           United States District Judge




                                                  15

           Case 5:19-cv-00431-D Document 63 Filed 09/21/20 Page 15 of 15
